



EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of May 18, 2020
by and between Carlos Iafigliola (“Executive”) and Amerant Bank, N.A., a
national banking association (the “Bank”).


WHEREAS, the Bank desires to employ Executive on the terms and conditions set
forth herein; and WHEREAS, Executive desires to be employed by the Bank on such
terms and conditions.
NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:


1.
TERM



Executive’s employment hereunder shall be effective as of March 16, 2020 (the
“Effective Date”) and shall continue until the third anniversary of the
Effective Date, unless terminated earlier pursuant to Section 5 of this
Agreement; provided that, on such third anniversary of the Effective Date and on
each annual anniversary of the Effective Date thereafter (such third anniversary
date and each annual anniversary thereafter, a “Renewal Date”), this Agreement
shall be deemed to be automatically extended, upon the same terms and
conditions, for successive periods of one (1) year each, unless either party
provides written notice to the other party of its intention not to extend the
term of this Agreement at least ninety (90) days prior to the applicable Renewal
Date. The period during which Executive is employed by the Company hereunder is
hereinafter referred to as the “Employment Term.”


2.
POSITION AND DUTIES



2.1
POSITION

During the Employment Term, Executive shall serve as the Chief Financial Officer
of the Bank, reporting to the Vice Chairman and Chief Executive Officer of the
Bank (the “CEO”), and shall serve in the same office on behalf of the Bank’s
parent corporation, Amerant Bancorp Inc., a Florida corporation, which, together
with its subsidiaries, shall be defined as the “Company” (except for purposes of
Sections 4, 5 or 6 hereof or as the context otherwise requires herein where it
shall just refer to Amerant Bancorp Inc.).    In such position, Executive shall
have such duties, authority and responsibility as shall be determined from time
to time by the CEO, which duties, authority and responsibility shall be
customary for persons occupying such positions in companies of like size and
type.


2.2
DUTIES

During the Employment Term, Executive shall devote his best efforts and his full
business time and attention to the performance of Executive’s duties hereunder
on behalf of the Bank, the Company and their respective affiliates (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict or materially interfere with
the performance of such services either directly or indirectly without the prior
written consent of the CEO. Notwithstanding the foregoing, nothing herein shall
preclude Executive from (a) performing services for such other companies as the
Company may designate or permit (which permission shall not be unreasonably
withheld), (b) serving, with the prior written consent of the CEO, which consent
shall not be unreasonably withheld, as an officer or member of the boards of
directors or advisory boards (or their equivalents in the case of entities that






--------------------------------------------------------------------------------






are not corporations) of noncompeting businesses, charitable, educational or
civic organizations, trade associations or Reserve Banks or their branches, (c)
engaging in charitable activities and community affairs and (d) managing
Executive’s personal investments and affairs; provided, however, that the
activities set forth in clauses (a) through (d) shall be limited by Executive so
as not to materially interfere, individually or in the aggregate, with the
performance of Executive’s duties and responsibilities hereunder. During the
Employment Term, Executive shall perform Executive’s duties and responsibilities
to the best of Executive’s abilities in a diligent, trustworthy, businesslike
and efficient manner.


3.
PLACE OF PERFORMANCE



During the Employment Term, the principal place of Executive’s employment shall
be the Company’s principal office in Coral Gables, Florida; provided that,
Executive will be required to travel, from time to time, on Company business
during the Employment Term.


4.
COMPENSATION AND BENEFITS



4.1
BASE SALARY



During the Employment Term, the Bank shall pay Executive an annual base salary
(as of the Effective Date, at a rate of $380,000.00) in periodic installments in
accordance with the Bank’s normal payroll practices, but no less frequently than
monthly. Executive’s base salary shall be reviewed at least annually by the
Board of Directors of the Company (the “Company Board”), and the Company Board
may, but shall not be required to, increase (but not decrease) Executive’s base
salary during the Employment Term. Executive’s annual base salary, as in effect
from time to time, is hereinafter referred to as “Base Salary”.


4.2
ANNUAL BONUS



For each completed calendar year of the Employment Term, Executive shall have
the opportunity to earn an annual bonus payable by the Bank (the “Annual Bonus”)
at the discretion of the Company Board or the Compensation Committee of the
Company Board (the “Compensation Committee”).


4.3
EQUITY AWARDS

During the Employment Term, Executive will be eligible to be considered to
receive grants of equity-based awards commensurate with Executive’s position and
responsibilities with the Bank and the Company. The amount, terms and conditions
of any equity-based award will be determined by the Company Board or the
Compensation Committee, in its sole discretion, in accordance with the terms of
the Company’s equity incentive plan in effect from time to time.


4.4
EMPLOYEE BENEFITS



During the Employment Term, Executive shall be eligible to participate in all
employee benefit plans, practices and programs maintained by the Bank or the
Company, as in effect from time to time (but excluding, except as hereinafter
provided in Section 5, any severance pay program or policy of the Bank or the
Company), on a basis which is no less favorable than is provided to other
similarly situated executives of the Bank or the Company, to the extent
consistent with applicable law and the terms of the applicable plans, practice
or program. The Bank and the Company reserve the right to amend or cancel any
employee benefit plan, practice or program at any time in its sole discretion,
subject to the terms of such employee benefit plan and applicable law.





--------------------------------------------------------------------------------








4.5
VACATION



During the Employment Term, Executive shall be eligible for 30 days of paid
vacation per calendar year (which shall be prorated for partial years) in
accordance with the Bank’s vacation policies, as in effect from time to time.


4.6
BUSINESS EXPENSES



During the Employment Term, Executive shall be eligible for reimbursement of all
reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by Executive in connection with the performance of Executive’s
duties hereunder in accordance with the Bank’s and the Company’s expense
reimbursement policies and procedures for senior executives. If any
reimbursements or in-kind benefits provided by the Bank or the Company pursuant
to this Agreement would constitute deferred compensation for purposes of Section
409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended (the
“Code”), such reimbursements or in-kind benefits shall be subject to the
following rules: (a) the amounts to be reimbursed, or the in-kind benefits to be
provided, shall be determined pursuant to the terms of the applicable benefit
plan, policy or agreement and shall be limited to Executive’s lifetime and the
lifetime of Executive’s eligible dependents; (b) the amounts eligible for
reimbursement, or the in-kind benefits provided, during any calendar year may
not affect the expenses eligible for reimbursement, or the in-kind benefits
provided, in any other calendar year; (c) any reimbursement of an eligible
expense shall be made on or before the last day of the calendar year following
the calendar year in which the expense was incurred; and (d) Executive’s right
to an in-kind benefit or reimbursement is not subject to liquidation or exchange
for cash or another benefit.


4.7
INDEMNIFICATION

Executive shall be entitled to indemnification with respect to the Executive’s
services provided hereunder pursuant to Florida law, the terms and conditions of
the Bank’s and the Company’s articles of association or incorporation and/or
by-laws, and, if applicable, the Bank’s and the Company’s standard
indemnification agreement for directors and officers as executed by the Bank or
the Company, and Executive. Executive shall be entitled to coverage under the
Company’s Directors’ and Officers’ (“D&O”) insurance policies that it may hold
now or in the future to the same extent and in the same manner (i.e., subject to
the same terms and conditions) that the Bank’s and the Company’s other executive
officers are entitled to coverage under any of the Company’s D&O insurance
policies that it may have.


5.
TERMINATION OF EMPLOYMENT



Notwithstanding anything in this Agreement to the contrary, Executive shall be
an at-will employee of the Bank and the Company, and the Employment Term and
Executive’s employment hereunder may be terminated by either the Bank or the
Company, or Executive for any reason or no reason at any time; provided,
however, that, unless otherwise provided herein, Executive shall be required to
give the Bank and the Company at least sixty (60) days’ advance written notice
of any termination of Executive’s employment by Executive. Upon termination of
Executive’s employment during the Employment Term, Executive shall be eligible
to receive the compensation and benefits described in this Section 5 and shall
have no further rights to any compensation or any other benefits from the Bank
or the Company or any of their affiliates. If Executive terminates his
employment with the Bank or the Company or if the Bank or the Company terminates
Executive’s employment, Executive shall







--------------------------------------------------------------------------------






automatically be deemed to have terminated his employment with the other entity
and their respective affiliates, absent a written agreement to the contrary.


5.1
TERMINATION FOR CAUSE OR WITHOUT GOOD REASON

(a)    The Employment Term and Executive’s employment hereunder may be
terminated by the Bank or the Company for Cause, or by Executive without Good
Reason. If the Employment Term and Executive’s employment are terminated by the
Bank or the Company for Cause, or by Executive without Good Reason, then:


(i)    Executive shall be eligible to receive any accrued but unpaid Base Salary
and any accrued but unused vacation, in each case, as of the end of the
Employment Term, which shall be paid on the Termination Date (as defined in
Section 5.6 of this Agreement);


(ii)    Executive shall be eligible to receive reimbursement for unreimbursed
business expenses properly incurred by Executive prior to the Termination Date,
which shall be subject to and paid in accordance with the Bank or the Company’s
respective expense reimbursement policy and Section 4.6 of this Agreement;


(iii)    Executive shall be eligible to receive such employee benefits, if any,
as to which Executive may be eligible under the Bank’s and the Company’s
employee benefit plans as of the Termination Date; provided that, in no event
shall Executive be eligible to any payments in the nature of severance or
termination payments except as specifically provided herein; and


(iv)    Executive shall retain all rights, if any, to indemnification and D&O
liability insurance provided under Section 4.7 of this Agreement.


The items set forth in Sections 5.1(a)(i) through 5.1(a)(iii) are referred to
collectively in this Agreement as the “Accrued Amounts”.


(b)
For purposes of this Agreement, “Cause” shall mean:



(i)    Executive’s willful failure to perform Executive’s material duties (other
than any such failure resulting from incapacity due to physical or mental
illness);


(ii)    Executive’s willful failure to comply with any valid and legal directive
of the Board of Directors of the Bank (the “Bank Board”) or the Company Board or
the officer to whom Executive reports;


(iii)    Executive’s engagement in dishonesty, illegal conduct or misconduct,
which is, in each case, materially injurious to the Company or its affiliates;


(iv)    Executive’s embezzlement, misappropriation or fraud, whether or not
related to Executive’s employment with the Bank or the Company;


(v)    Executive’s commission of or plea of guilty or nolo contendere to a crime
that constitutes a felony (or state law equivalent) or a crime that constitutes
a misdemeanor involving moral turpitude;







--------------------------------------------------------------------------------






(vi)    Executive is or becomes a person described in Federal Deposit Insurance
Act (“FDI Act”), Section 19(a)(1)(A) who has not received the Federal Deposit
Insurance Corporation’s (“FDIC”) prior consent to participate in the Bank’s or
the Company’s affairs under the “FDIC Statement of Policy for Section 19 of the
FDI Act” or any successor thereto;


(vii)    Executive’s willful violation of a material policy or code of conduct
of the Bank or the Company, including its Insider Trading Policy or Code of
Ethics; or


(viii)    Executive’s material breach of any material obligation under this
Agreement, including, but not limited to, Section 7 of this Agreement, or any
other written agreement between Executive and the Bank or the Company, including
any restrictive covenant agreement.


Except for a failure, breach or refusal which, by its nature, cannot reasonably
be expected to be cured, Executive shall have thirty (30) business days from the
delivery of written notice by the Bank or the Company within which to cure any
acts constituting Cause; provided, however, that if the Bank or the Company
reasonably expects irreparable injury from a delay of thirty (30) business days,
the Bank or the Company may give Executive notice of such shorter period within
which to cure as is reasonable under the circumstances, which may include
suspension, or the termination of Executive’s employment without notice and with
immediate effect. In the event the Bank or the Company provides notice of less
than thirty
(30) days, Executive shall be paid his Base Salary for the remainder of the
thirty (30) day period.


For purposes of this Section 5.1(b), no act or failure by Executive shall be
considered “willful” if such act is done by Executive in the good faith belief
that such act is or was in the best interests of the Bank or the Company or one
or more of their businesses.
(c)
For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following, in each case during the Employment Term without Executive’s
written consent:

(i)
A material reduction in Executive’s Base Salary;

(ii)
A relocation of Executive’s principal place of employment as of the Effective
Date by more than fifty (50) miles;

(iii)
Any material breach by the Company of any material provision of this Agreement;

(iv)
The Company’s failure to obtain an agreement from any successor to the Company
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no succession had taken
place, except where such assumption occurs by operation of law; or

(v)
A material diminution in Executive’s title, duties or responsibilities (other
than temporarily while Executive is physically or mentally incapacitated).



Executive cannot terminate Executive’s employment for Good Reason unless
Executive has provided written notice to the Bank or the Company of the
existence of the circumstances providing grounds for termination for Good Reason
within sixty (60) days of the initial existence of such grounds and the Bank or
the Company has had at least thirty (30) days from the date on which such notice
is provided to cure such circumstances. If Executive does not terminate
Executive’s employment for Good Reason within one hundred eighty (180) days
after the first occurrence of the applicable grounds, then Executive will be
deemed to have waived Executive’s right to terminate for Good Reason with
respect to such grounds.







--------------------------------------------------------------------------------






5.2
TERMINATION WITHOUT CAUSE OR FOR GOOD REASON



The Employment Term and Executive’s employment hereunder may be terminated by
Executive for Good Reason or by the Bank or the Company without Cause. In the
event of such termination, Executive shall be entitled to receive the Accrued
Amounts and, subject to Executive’s compliance with Sections 6, 7 and 8 of this
Agreement, Executive’s timely execution of a release of claims in favor of the
Company, its affiliates and their respective officers and directors, in a form
to be provided by the Bank or the Company (the “Release”), and such Release
becoming effective within either twenty-eight (28) or fifty- two (52) days, as
applicable and as specified by the Bank or the Company, following the
Termination Date (such 28-day or 52-day period, the “Release Execution Period”),
Executive shall be entitled to receive the following compensation and benefits:


(a)    One times the sum of (i) Executive’s Base Salary and (ii) the average of
the Annual Bonuses earned for the three (3) full years preceding the year in
which the Termination Date occurs or, if less than three (3) years, the greater
of (A) the average of the Annual Bonuses earned for all full years preceding the
year in which the Termination Date occurs, or (B) if less than one year,
Executive’s target Annual Bonus in effect for the year in which the Termination
Date occurs, which sum shall be payable in substantially equal installments over
a period of twelve (12) months (the “Severance Period”) in accordance with the
Bank’s normal payroll practices; provided that any installment payment under
this Section 5.2(a) that is not made during the period following Executive’s
termination Without Cause or termination for Good Reason because Executive has
not executed the Release, shall be paid to Executive in a single lump sum on the
first payroll date following the last day of the Release Execution Period.


(b)    If Executive timely and properly elects continuation coverage under the
Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), the Bank shall
reimburse Executive for the portion of Executive’s monthly COBRA payment that is
equal to the amount the Bank paid as a monthly premium for Executive’s and any
of the Executive’s dependents’ participation in such plan immediately prior to
Executive’s termination (the “COBRA Benefit”). The Bank shall make any such
reimbursement within thirty (30) days following receipt of evidence from
Executive of Executive’s payment of the COBRA Benefit.    Executive shall be
eligible to receive such reimbursement until the earliest of: (i) the twelve
(12) month anniversary of the Termination Date; (ii) the date Executive is no
longer eligible to receive COBRA continuation coverage; and (iii) the date on
which Executive either receives or becomes eligible to receive substantially
similar coverage from another employer. To the extent the medical benefits
provided for in this Section 5.2(b) are not permissible after termination of
employment under the terms of the health plans of the Company then in effect
(and cannot be provided through the Bank’s direct payment of the COBRA Benefit),
the Bank shall provide Executive with an equivalent monthly cash payment, minus
deduction of all amounts required to be deducted or withheld under applicable
law, for any period of time Executive was to be reimbursed for the COBRA
Benefit. Executive shall bear full responsibility for applying for COBRA
continuation coverage, and the Bank shall have no obligation to provide
Executive such coverage if the Executive fails to elect COBRA benefits in a
timely fashion; and







--------------------------------------------------------------------------------





(c)    The treatment of any outstanding equity awards held by Executive
immediately prior to the Termination Date shall be determined in accordance with
the terms of the applicable equity plan and award agreements.



It is expressly understood that the Company’s payment and reimbursement
obligations under this Section 5.2 shall cease in the event Executive breaches
any of the agreements in Section 6, Section 7 or Section 8 hereof.
5.3
TERMINATION DUE TO DEATH OR DISABILITY

(a)    The Employment Term and Executive’s employment hereunder shall terminate
automatically upon Executive’s death during the Employment Term, and the Bank or
the Company may terminate the Employment Term and Executive’s employment
hereunder on account of Executive’s Disability (as defined below).


(b)    If Executive’s employment is terminated during the Employment Term on
account of Executive’s death or Disability, Executive (or Executive’s estate
and/or beneficiaries, as the case may be) shall be entitled to receive the
following compensation:


(i)
The Accrued Amounts (which amounts shall be paid in accordance with

Section 5.1);


(ii)    A lump sum cash payment equal to the product of (A) the Annual Bonus, if
any, that Executive would have earned for the calendar year in which the
Termination Date occurs based on achievement of the applicable performance goals
for such year and (B) a fraction, the numerator of which is the number of days
Executive was employed by the Bank and the Company during the year of
termination and the denominator of which is the number of days in such year (the
“Pro Rata Bonus”). This amount, if any, shall be paid on the date that annual
bonuses are paid to similarly situated executives, but in no event later than
March 15 of the year following the end of the calendar year in which the
Termination Date occurs; and


(iii)    The treatment of any outstanding equity awards held by Executive
immediately prior to the Termination Date shall be determined in accordance with
the terms of the applicable equity plan and award agreements.


Notwithstanding any other provision contained herein, all payments made in
connection with Executive’s Disability shall be provided in a manner which is
consistent with federal and state law.


(c)    For purposes of this Agreement, “Disability” shall mean (i) Executive’s
inability, due to physical or mental incapacity, to substantially perform
Executive’s duties and responsibilities with the Company or any subsidiary
(including the Bank) for one hundred eighty (180) days out of any three hundred
sixty-five (365) day period or one hundred twenty (120) consecutive days, or
(ii) Executive’s eligibility to receive long-term disability benefits under the
Bank’s long-term disability plan.


5.4
CHANGE IN CONTROL TERMINATION






--------------------------------------------------------------------------------





(a)    Notwithstanding any other provision contained herein, if Executive’s
employment hereunder is terminated by Executive for Good Reason or by the Bank
or the Company without Cause (other than on account of Executive’s death or
Disability), in each case twenty-four (24) months following a Change in Control,
Executive shall be entitled to receive:



(i)    The Accrued Amounts (which amounts shall be paid in accordance with
Section 5.1) and, subject to Executive’s compliance with Sections 6, 7 and 8 of
this Agreement and Executive’s execution of a Release which becomes effective
within the Release Execution Period, Executive shall be entitled to receive a
lump sum payment on the first payroll date following the last day of the Release
Execution Period equal to two (2) times the sum of (A) Executive’s Base Salary
and (B) the average of the Annual Bonuses earned for the three (3) full years
preceding the year in which the Termination Date occurs, or, if less than three
(3) years, the greater of (I) the average of the Annual Bonuses awarded for all
full years preceding the year in which the Termination Date occurs, or (II) if
less than one (1) year, Executive’s target Annual Bonus in effect for the year
in which the Termination Date occurs; provided that, if the Release Execution
Period begins in one taxable year and ends in another taxable year, payment
shall not be made until the beginning of the second taxable year.


(ii)    If Executive timely and properly elects continuation coverage under
COBRA, the Bank shall reimburse Executive for the monthly COBRA Benefit. The
Bank shall make any such reimbursement within thirty (30) days following receipt
of evidence from Executive of Executive’s payment of the COBRA Benefit.
Executive shall be eligible to receive such reimbursement until the earliest of:
(A) the twelve (12) month anniversary of the Termination Date;
(B) the date Executive is no longer eligible to receive COBRA continuation
coverage; and (C) the date on which Executive either receives or becomes
eligible to receive substantially similar coverage from another employer. To the
extent the medical benefits provided for in this Section 5.4(b) are not
permissible after termination of employment under the terms of the health plans
of the Bank then in effect (and cannot be provided through the Bank’s direct
payment of the COBRA Benefit), the Bank shall provide Executive with an
equivalent monthly cash payment, minus deduction of all amounts required to be
deducted or withheld under applicable law, for any period of time Executive was
to be reimbursed for the COBRA Benefit.    Executive shall bear full
responsibility for applying for COBRA continuation coverage, and the Bank shall
have no obligation to provide Executive such coverage if Executive fails to
elect COBRA benefits in a timely fashion.


(iii)    Any outstanding equity awards held by Executive immediately prior to
the Termination Date shall immediately vest upon the termination of Executive’s
employment under this Section 5.4(a) in accordance with the terms of the
applicable equity plan and award agreements.


(b)    For purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following:







--------------------------------------------------------------------------------





(i)    any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 35% or more of either (A) the
then-outstanding shares of Common Stock of any class (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then- outstanding Voting
Securities (as defined below) (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this definition, the



following acquisitions shall not constitute a Change in Control: (1) any
acquisition directly from the Company, (2) any acquisition by the Company which
reduces the number of Outstanding Company Voting Securities and thereby results
in any person acquiring beneficial ownership of more than 35% of the Outstanding
Company Voting Securities; provided, that, if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur, (3) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (4) an
acquisition by an underwriter temporarily holding securities pursuant to a bona
fide public offering of such securities, (5) an acquisition pursuant to a
Business Combination (as defined in Section 5.4(b)(iii)(A), (B) or (C) below),
or (6) a transaction (other than the one described in paragraph (iii) below) in
which Company Voting Securities are acquired from the Company, if a majority of
the directors comprising the Incumbent Board approve a resolution providing
expressly that the acquisition pursuant to this clause (6) does not constitute a
Change in Control of the Company under this paragraph (i); or (7) any
acquisition pursuant to a transaction that complies with Section 5.4(b)(iii)
below;


(ii)    individuals who, as of the Effective Date, constitute the Company Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Company Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (either by specific vote or by approval of
the proxy statement of the Company in which such individual is named as a
nominee for director, without objection to such nomination) shall be considered
as though such individual was a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Company Board;


(iii)    consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company in one or a series of transactions, or the acquisition of
assets or securities of another entity by the Company or any of its subsidiaries
(each, a “Business Combination”), in each case unless, following such Business





--------------------------------------------------------------------------------





Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the then-
outstanding shares of voting common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
Voting Securities, as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity that, as a result
of such transaction, owns the Company or all or substantially all of the
Company’s assets



either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (B) no Person (excluding any entity resulting
from such Business Combination or any employee benefit plan (or related trust)
of the Company or such entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 25% or more of, respectively, the
then-outstanding shares of common stock (or, for a non- corporate entity,
equivalent securities) of the entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
entity, except to the extent that such ownership existed prior to the Business
Combination, and (C) at least a majority of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Company Board providing for such Business Combination; or


(iv)    approval by the Stockholders of a complete liquidation or dissolution of
the Company.




Notwithstanding the foregoing, a Change in Control shall (i) not occur unless
such transaction constitutes a change in the ownership of the Company, a change
in effective control of the Company, or a change in the ownership of a
substantial portion of the Company’s assets under Section 409A and (ii) exclude
the sale by the selling shareholder named in the preliminary prospectus dated
November 26, 2018 included in the Company’s Registration Statement on Form S-1
filed with the United States Securities and Exchange Commission (File No.
333-227744) in connection with the Company’s initial public offering (“IPO”) but
shall not exclude any Person that acquires Common Stock in the IPO or otherwise
and is described in Section 5.4(b)(i).


5.5
NOTICE OF TERMINATION



Any termination of Executive’s employment hereunder by the Bank or the Company
or by Executive during the Employment Term (other than termination pursuant to
Section 5.3(a) on account of Executive’s death) shall be communicated by written
notice of termination (“Notice of Termination”) sent to the other party hereto
in accordance with Section 21. The Notice of Termination shall specify:


(a)
The termination provision of this Agreement relied upon;








--------------------------------------------------------------------------------





(b)    To the extent applicable, the facts and circumstances claimed to provide
a basis for termination of Executive’s employment under the provision so
indicated; and


(c)
The applicable Termination Date.



5.6
TERMINATION DATE



The Executive’s Termination Date shall be:


(a)    If Executive’s employment hereunder terminates on account of Executive’s
death, the date of Executive’s death;



(b)    If Executive’s employment hereunder is terminated on account of
Executive’s Disability, the date that Executive is notified of the Bank Board’s
or the Company Board’s determination that Executive has a Disability;


(c)    If the Bank or the Company terminates Executive’s employment hereunder,
the date the Notice of Termination is delivered to Executive or such later date
specified in the Notice; and


(d)    If Executive terminates Executive’s employment hereunder with or without
Good Reason, the date specified in the Executive’s Notice of Termination, which
shall be no less than sixty (60) days following the date on which the Notice of
Termination is delivered; provided that the Bank or the Company may waive all or
any part of the sixty
(60) day notice period for no consideration by giving written notice to
Executive and for all purposes of this Agreement, Executive’s Termination Date
shall be the date determined by the Bank or the Company.




Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which Executive incurs a “separation from service” within the
meaning of Section 409A.


5.7
MITIGATION



In no event shall Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Executive under any
of the provisions of this Agreement, and except as provided in Section 5.2(b),
any amounts payable pursuant to this Section 5 shall not be reduced by
compensation Executive earns on account of employment with another employer.


5.8
RESIGNATION OF ALL OTHER POSITIONS

Upon termination of Executive’s employment hereunder for any reason, Executive
shall be deemed to have resigned from all positions that Executive holds as a
Bank and Company officer or member of the Bank Board or the Company Board (or a
committee thereof), and as an officer, director and employee of any of their
affiliates.


5.9
SECTION 280G

(a)    Executive shall bear all expense of, and be solely responsible for, any
excise tax imposed by Section 4999 of the Code (such excise tax being the
“Excise Tax”); provided, however, that any payment or benefit received or to be
received by Executive





--------------------------------------------------------------------------------





(whether payable under the terms of this Agreement or any other plan,
arrangement or agreement with the Company or an affiliate of the Company
(collectively, the “Payments”) that would constitute a “parachute payment”
within the meaning of Section 280G of the Code, shall be reduced to the extent
necessary so that no portion
thereof shall be subject to the Excise Tax, but only if, by reason of such
reduction, the net after-tax benefit received by Executive shall exceed the “net
after-tax benefit” that would be received by Executive if no such reduction was
made.


(b)    The “net after-tax benefit” shall mean (i) the Payments which Executive
receives or is then entitled to receive from the Company that would constitute
“parachute payments” within the meaning of Section 280G of the Code, less (ii)
the amount of all federal, state and local income and employment taxes payable
by Executive with respect



to the foregoing calculated at the highest marginal income tax rate for each
year in which the foregoing shall be paid to Executive (based on the rate in
effect for such year as set forth in the Code as in effect at the time of the
first payment of the foregoing), less
(iii) the amount of Excise Tax imposed with respect to the payments and benefits
described in clause (b)(i) above.


(c)    All determinations under this Section 5.9 will be made by an actuarial
firm, accounting firm, law firm, or consulting firm experienced and generally
recognized in 280G matters (the “280G Firm”) that is chosen by the Company prior
to a change in ownership or control of a corporation (within the meaning of
Treasury regulations under Section 280G of the Code). The 280G Firm shall be
required to evaluate the extent to which payments are exempt from Section 280G
as reasonable compensation for services rendered before or after the Change in
Control. All fees and expenses of the 280G Firm shall be paid solely by the
Company or its successor. The Company will direct the 280G Firm to submit any
determination it makes under this Section 5.9 and detailed supporting
calculations to both Executive and the Company as soon as reasonably
practicable.


(d)    If the 280G Firm determines that one or more reductions are required
under this Section 5.9, such Payments shall be reduced in the order that would
provide the Executive with the largest amount of after-tax proceeds (with such
order, to the extent permitted by Section 280G of the Code and Section 409A,
designated by Executive, or otherwise determined by the 280G Firm) to the extent
necessary so that no portion thereof shall be subject to the Excise Tax, and the
Company shall pay such reduced amount to Executive. Executive shall at any time
have the unilateral right to elect to forfeit any equity award in whole or in
part.


(e)    As a result of the uncertainty in the application of Section 280G at the
time that the 280G Firm makes its determinations under this Section 5.9, it is
possible that amounts will have been paid or distributed to the Executive that
should not have been paid or distributed (collectively, the “Overpayments”), or
that additional amounts should be paid or distributed to the Executive
(collectively, the “Underpayments”). If the 280G Firm determines, based on
either the assertion of a deficiency by the Internal Revenue Service against the
Company or Executive, which assertion the 280G Firm believes has a high
probability of success or is otherwise based on controlling precedent or
substantial authority, that an Overpayment has been made, Executive must repay
the Overpayment to the Company, without interest; provided, however, that no
loan will be deemed to have been made and no amount will be payable by Executive
to the Company unless, and then





--------------------------------------------------------------------------------





only to the extent that, the deemed loan and payment would either (i) reduce the
amount on which Executive is subject to tax under Section 4999 of the Code or
(ii) generate a refund of tax imposed under Section 4999 of the Code. If the
280G Firm determines, based upon controlling precedent or substantial authority,
that an Underpayment has occurred, the 280G Firm will notify Executive and the
Company of that determination, and the Company will promptly pay the amount of
that Underpayment to Executive without interest.


(f)    The parties will provide the 280G Firm access to and copies of any books,
records, and documents in their possession as reasonably requested by the 280G
Firm, and otherwise cooperate with the 280G Firm, in connection with the
preparation and issuance of the determinations and calculations contemplated by
this Section 5.9. For purposes of making the calculations required by this
Section 5.9, the 280G Firm may rely



on reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.


6.
COOPERATION



The parties agree that certain matters in which Executive will be involved
during the Employment Term may necessitate Executive’s cooperation in the
future. Accordingly, following the termination of Executive’s employment for any
reason, to the extent reasonably requested by the Bank Board and/or the Company
Board and subject to Executive’s professional commitments, Executive shall
cooperate with the Bank and the Company in connection with matters arising out
of Executive’s service to the Bank and the Company; provided that, the Bank or
the Company shall make reasonable efforts to minimize disruption of Executive’s
other activities. The Bank or the Company shall pay Executive a reasonable per
diem and reimburse Executive for reasonable expenses incurred in connection with
such cooperation.


7.
COMPETITIVE ACTIVITY; CONFIDENTIALITY; NON-SOLICITATION



7.1
ACKNOWLEDGEMENTS AND AGREEMENTS



Executive hereby acknowledges and agrees that in the performance of Executive’s
duties to the Company, the Bank and their respective subsidiaries and
affiliates, Executive will be brought into frequent contact with existing and
potential customers of the Company throughout the world. Executive also agrees
that trade secrets and confidential information of the Company, more fully
described in Section 7.10 of this Agreement, gained by Executive during
Executive’s association with the Company, have been developed by the Company
through substantial expenditures of time, effort and money and constitute
valuable and unique property belonging solely to the Company.    Executive
further understands and agrees that the foregoing makes it necessary for the
protection of the Company’s business (as defined in Section 7.6) that Executive
not compete with the Company during the period of Executive’s employment with
the Company and not compete with the Company for a reasonable period thereafter,
as further provided in this Section 7.


7.2
COVENANTS DURING EMPLOYMENT



During Executive’s employment with the Company, Executive will not compete with
the Company anywhere in the world. In accordance with this restriction, but
without limiting its terms, during Executive’s employment with the Company,
Executive will not:





--------------------------------------------------------------------------------







(a)
enter into or engage in any business which competes with the Company’s business;



(b)    solicit customers, business, patronage or orders for, or sell, any
products or services in competition with, or for any business that competes
with, the Company’s business;


(c)    divert, entice or otherwise take away any customers, business, patronage
or orders of the Company or attempt to do so; or


(d)    promote or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Company’s business.





7.3
COVENANTS FOLLOWING TERMINATION



For a period of 18 months following the termination of Executive’s employment
for any reason, Executive will not:


(a)    enter into or engage in any business which competes with the Company’s
business within the Restricted Territory (as defined in Section 7.7);


(b)    solicit customers, business, patronage or orders for, or sell, any
products and services in competition with, or for any business, wherever
located, that competes with, the Company’s business within the Restricted
Territory;


(c)    divert, entice or otherwise take away any customers, business, patronage
or orders of the Company within the Restricted Territory, or attempt to do so;
or


(d)    promote or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Company’s business within the Restricted Territory.


7.4
INDIRECT COMPETITION

(a)    For the purposes of Sections 7.2 and 7.3 inclusive, but without
limitation thereof, Executive will be in violation thereof if Executive engages
in any or all of the activities set forth therein directly as an individual on
Executive’s own account, or indirectly as a partner, joint venturer, employee,
agent, salesperson, consultant, officer and/or director of any firm,
association, partnership, corporation or other entity, or as a stockholder of
any corporation in which Executive or Executive’s spouse, child or parent owns,
directly or indirectly, individually or in the aggregate, more than five percent
(5%) of the outstanding stock or Voting Securities.


(b)    For purposes of this Agreement, “Voting Securities” shall have the
meaning provided in Board of Governors of the Federal Reserve System Regulation
Y, §225.2(q). As of the Effective Date, the Company’s only Voting Securities
were its outstanding shares of Class A Common Stock.


7.5
THE COMPANY






--------------------------------------------------------------------------------







For the purposes of this Section 7, the Company shall include the Bank and any
and all direct and indirect subsidiaries, parents, affiliated, or related
companies of the Company for which Executive worked or had responsibility at the
time of termination of Executive’s employment and at any time during the two (2)
year period prior to such termination.


7.6
THE COMPANY’S BUSINESS



For the purposes of this Agreement, the “Company’s business” means the business
of banking, fiduciary, trust and custody services (“Fiduciary Services”),
securities, insurance brokerage, investment management, advice and services
(“Investment Management”), payments, money transmissions,



lending, extending credit, deposit taking, whether domestic, international or
both, and all services incidental thereto; providing services similar to or the
same as the services that Executive provided for the Company and/or its
affiliates for his own benefit of for the benefit of any person or entity
engaged in the business of banking, Fiduciary Services, Investment Management,
payments and money transmissions, lending, extending credit or deposit taking,
whether domestic, international or both; and includes managing, operating,
controlling, participating in and carrying on personal and commercial banking
services, Investment Management, and Fiduciary Services, domestic, international
or both, directly and indirectly, including through affiliates, joint ventures
and third parties.


7.7
RESTRICTED TERRITORY



For the purposes of this Agreement, the “Restricted Territory” shall mean: (a)
the geographic area(s) within a fifty (50) mile radius of any and all Company
location(s) in, to, or for which Executive worked, to which Executive was
assigned or had any responsibility (either direct or supervisory) at the time of
termination of Executive’s employment and at any time during the two (2) year
period prior to such termination and (b) all of the specific customer accounts,
whether within or outside of the geographic area described in (a) above, with
which Executive had any contact or for which Executive had any responsibility
(either direct or supervisory) at the time of termination of Executive’s
employment and at any time during the two (2) year period prior to such
termination.


7.8
EXTENSION



If it shall be judicially determined that Executive has violated any of
Executive’s obligations under Section 7.3, then the period applicable to each
obligation that Executive shall have been determined to have violated shall
automatically be extended by a period of time equal in length to the period
during which such violation(s) occurred.


7.9
NON-SOLICITATION



Executive will not, directly or indirectly, at any time during the period of
Executive’s employment or for 18 months thereafter, attempt to disrupt, damage,
impair or interfere with the Company’s business by raiding any of the Company’s
employees or soliciting any of them to resign from their employment by the
Company, or by disrupting the relationship between the Company and any of its
consultants, agents, representatives or vendors. Executive acknowledges that
this covenant is necessary to enable the Company to maintain a stable workforce
and remain in business.







--------------------------------------------------------------------------------





7.10
FURTHER COVENANTS

(a)    Executive will keep in strict confidence, and will not, directly or
indirectly, at any time during or after Executive’s employment with the Company,
disclose, furnish, disseminate, make available or, except in the course of
performing Executive’s duties of employment, use any trade secrets or
confidential business and technical information of the Company or their
customers, vendors, joint venturers, and third parties with whom they do
business, without limitation as to when or how the Executive may have acquired
such information. Such confidential information shall include, without
limitation, the Company’s unique selling, origination and servicing methods and
business techniques, training, service and business manuals, promotional
materials, and other training and instructional materials, vendor and product
information, customer and prospective customer lists, other customer and
prospective customer information and other business



information. Executive specifically acknowledges that all such confidential
information, whether reduced to writing, maintained on any form of electronic
media, or maintained in Executive’s mind or memory and whether compiled by the
Company, and/or Executive, derives independent economic value from not being
readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the Company to maintain the secrecy of such information, that such
information is the sole property of the Company and that any retention and use
of such information by the Executive during Executive’s employment with the
Company (except in the course of performing Executive’s duties and obligations
to the Company) or after the termination of Executive’s employment shall
constitute a misappropriation of the Company’s trade secrets. Nothing in this
Agreement prevents Executive from providing, without prior notice to the
Company, information to governmental or administrative authorities regarding
possible violations of law or otherwise testifying or participating in any
investigation or proceeding by any governmental or administrative authorities
regarding possible violations of law.


(b)    Executive agrees that upon termination of Executive’s employment with the
Company, for any reason, Executive shall return to the Company, in good
condition, all property of the Company, including, without limitation, any
laptop, cell phone, keys, keycards, access devices and codes, work papers,
reports, drawings, photographs, negatives, prototypes, and the originals and all
copies of any materials which contain, reflect, summarize, describe, analyze or
refer or relate to any items of information listed in Section 7.10(a) of this
Agreement, whether in hard copy or generated and maintained on any form of
electronic media. In the event that such items are not so returned, the Company
will have the right to charge Executive for all reasonable damages, costs,
attorneys’ fees and other expenses incurred in searching for, taking, removing
and/or recovering such property.


(c)    The U.S. Defend Trade Secrets Act of 2016 (“DTSA”) provides that an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made (A)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of law or
(ii) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. In addition, the DTSA provides
that an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret





--------------------------------------------------------------------------------





information in the court proceeding, if the individual (x) files any document
containing the trade secret under seal and (y) does not disclose the trade
secret, except pursuant to court order.


7.11
DISCOVERIES AND INVENTIONS; WORK MADE FOR HIRE

(a)    Executive agrees that upon conception and/or development of any idea,
discovery, invention, improvement, software, writing or other material or design
that: (i) relates to the business of the Company, or (ii) relates to the
Company’s actual or demonstrably anticipated research or development, or (iii)
results from any work performed by the Executive for the Company, Executive will
assign to the Company or the Bank so as the Company may direct the entire right,
title and interest in and to any such idea, discovery, invention, improvement,
software, writing or other material or design. Executive has no obligation to
assign any idea, discovery, invention,



improvement, software, writing or other material or design that the Executive
conceives and/or develops entirely on Executive’s own time without using the
Company’s equipment, supplies, facilities, or trade secret information, unless
the idea, discovery, invention, improvement, software, writing or other material
or design: (A) relates to the business of the Company, or (B) relates to the
Company’s actual or demonstrably anticipated research or development, or (C)
results from any work performed by Executive for the Company. Executive agrees
that any idea, discovery, invention, improvement, software, writing or other
material or design that relates to the business of the Company or relates to the
Company’s actual or demonstrably anticipated research or development which is
conceived or suggested by Executive, either solely or jointly with others,
within one (1) year following termination of the Executive’s employment with the
Company shall be presumed to have been so made, conceived or suggested in the
course of such employment with the use of the Company’s equipment, supplies,
facilities, and/or trade secrets.


(b)    In order to determine the rights of Executive and the Company in any
idea, discovery, invention, improvement, software, writing or other material,
and to insure the protection of the same, Executive agrees that during the
Executive’s employment, and for one (1) year after termination of Executive’s
employment with the Company, the Executive will disclose immediately and fully
to the Company any idea, discovery, invention, improvement, software, writing or
other material or design conceived, made or developed by Executive solely or
jointly with others. The Company agrees to keep any such disclosures
confidential. Executive also agrees to record descriptions of all work in the
manner directed by the Company and agrees that all such records and copies,
samples and experimental materials will be the exclusive property of the
Company. Executive agrees that at the request of and without charge to the
Company, but at the Company’s expense, the Executive will execute a written
assignment of the idea, discovery, invention, improvement, software, writing or
other material or design to the Company and will assign to the Company any
application for letters patent or for trademark registration made thereon, and
to any common-law or statutory copyright therein; and that Executive will do
whatever may be necessary or desirable to enable the Company to secure any
patent, trademark, copyright, or other property right therein in the United
States and in any foreign country, and any division, renewal, continuation, or
continuation in part thereof, or for any reissue of any patent issued thereon.
In the event the Company is unable, after reasonable effort, and in any event
after ten (10) business days, to secure Executive’s signature on a written
assignment to the Company of any





--------------------------------------------------------------------------------





application for letters patent or to any common-law or statutory copyright or
other property right therein, whether because of the Executive’s physical or
mental incapacity or for any other reason whatsoever, the Executive irrevocably
designates and appoints the Corporate Secretary of the Company as Executive’s
attorney-in-fact to act on Executive’s behalf to execute and file any such
application and to do all other lawfully permitted acts to further the
prosecution and issuance of such letters patent, copyright or trademark.


(c)    Executive acknowledges that, to the extent permitted by law, all work
papers, reports, documentation, drawings, photographs, negatives, tapes and
masters therefor, prototypes and other materials (hereinafter, “items”)
(including, without limitation, any and all such items generated and maintained
on any form of electronic media) generated by Executive during Executive’s
employment with the Company shall be considered a “work made for hire” and that
ownership of any and all copyrights in any and all such items shall belong to
the Company. The item will recognize the Company as the



copyright owner, will contain all proper copyright notices, e.g., “(creation
date) Amerant Bank, N.A., All Rights Reserved,” and will be in condition to be
registered or otherwise placed in compliance with registration or other
statutory requirements throughout the world.






7.12
COMMUNICATION OF CONTENTS OF AGREEMENT



During Executive’s employment with the Company and for two years thereafter,
Executive will communicate the contents of this Section 7 of this Agreement to
any person, firm, association, partnership, corporation or other entity that
Executive intends to be employed by, associated with, or represent.


7.13
RELIEF



Executive acknowledges and agrees that the remedy at law available to the
Company for breach of any of Executive’s obligations under this Agreement would
be inadequate. Executive therefore agrees that, in addition to any other rights
or remedies that the Company may have at law or in equity, temporary and
permanent injunctive relief may be granted, without the need for posting a bond
or other security, in any proceeding which may be brought to enforce any
provision contained in Sections 7.2, 7.3, 7.9, 7.10,
7.11 and 7.12 inclusive, of this Agreement, without the necessity of proof of
actual damage.


7.14
REASONABLENESS



Executive acknowledges that Executive’s obligations under this Agreement are
reasonable in the context of the nature of the Company’s business and the
competitive injuries likely to be sustained by the Company if Executive were to
violate such obligations and that these obligations do not place an undue burden
on Executive. It is the parties’ desire and intent that the provisions of this
Agreement shall be enforced to the fullest extent legally-permissible.
Accordingly, if any particular provision(s) of this Agreement shall be
adjudicated to be invalid or unenforceable, the court may modify or sever such
provision(s), such modification or deletion to apply only with respect to the
operation of such provision(s) in the particular jurisdiction in which such
adjudication is made. In addition, if any one or more of the





--------------------------------------------------------------------------------





provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, such
provisions shall be construed by limiting and reducing them, so as to be
enforceable to the extent compatible with the applicable law as they shall then
appear. The remaining provisions of this Agreement shall remain in full force
and effect.


8.
NON-DISPARAGEMENT



Executive agrees and covenants that Executive will not at any time make, publish
or communicate to any person or entity or in any public forum any defamatory or
disparaging remarks, comments or statements concerning the Company, the Bank,
their respective subsidiaries and affiliates, or its businesses, or any of its
employees, officers, and existing and prospective customers, suppliers,
investors and other associated third parties.


This Section 8 does not, in any way, restrict or impede Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,



provided that such compliance does not exceed that required by the law,
regulation or order. Executive shall (if lawful) promptly provide written notice
of any such order to the Bank Board and the Company Board, as applicable. In
addition, this Section 8 does not in any way restrict or impede Executive from
making good faith statements in internal performance discussions or reviews or
denying false statements made by others.


9.
ACKNOWLEDGEMENT

Executive acknowledges and agrees that the services to be rendered by Executive
to the Company are of a special and unique character; that the Executive will
obtain knowledge and skill relevant to the Company’s industry, customers and
potential customers, markets, methods of doing business and marketing strategies
by virtue of Executive’s employment; and that the restrictive covenants and
other terms and conditions of this Agreement are reasonable and reasonably
necessary to protect the legitimate business interest of the Company.


Executive further acknowledges that the amount of Executive’s compensation
reflects, in part, the Executive’s obligations and the Company’s rights under
Sections 7 and 8 of this Agreement; that Executive has no expectation of any
additional compensation, royalties or other payment of any kind not otherwise
referenced herein in connection herewith; that Executive will not be subject to
undue hardship by reason of the Executive’s full compliance with the terms and
conditions of Sections 7 and 8 of this Agreement or the Company’s enforcement
thereof.


10.
REMEDIES



If, at the time of enforcement of any of the obligations in Section 7, a court
shall hold that the duration, scope, or area restrictions are unreasonable, the
parties agree that the maximum duration, scope, or area reasonable, as
determined by the court, shall be substituted and that the court shall enforce
the obligations as modified.


In the event of a breach or threatened breach by the Executive of Sections 7 and
8 of this Agreement, Executive hereby consents and agrees that the Company shall
be entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing





--------------------------------------------------------------------------------





any actual damages or that money damages would not afford an adequate remedy,
and without the necessity of posting any bond or other security. The
aforementioned equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages or other available forms of relief. In addition, in
the event of an alleged breach or violation by Executive of the obligations in
Section 7, the non-compete period shall be tolled until such breach or violation
has been cured.


11.
SETTLEMENT OF DISPUTES



Any and all disputes and controversies arising under or in connection with this
Agreement may, upon mutual written agreement between the parties, be settled by
individual arbitration conducted before one arbitrator sitting in the State of
Florida, or such other location agreed by the parties hereto, in accordance with
the rules for resolution of employment disputes of JAMS in effect as of the date
of this Agreement. The determination of the arbitrator shall be made within
thirty days following the close of the hearing on any dispute or controversy and
shall be final and binding on the parties, unless otherwise agreed by the
parties. The Company maintains its rights to pursue and enforce its rights and
remedies at law or in equity, including temporary and permanent injunctive
relief and restraining orders. To the extent permitted by applicable law and the
applicable arbitration rules, the non-prevailing party shall reimburse the
prevailing party for all reasonable fees of professionals and experts and other
costs and fees incurred



by the prevailing party in connection with any dispute resolution (whether it be
litigation or arbitration) relating to the interpretation or enforcement of any
provision of this Agreement.


12.
PUBLICITY



During the Employment Term, Executive hereby consents to any and all reasonable
and customary uses and displays, by the Company and its agents, representatives
and licensees, of the Executive’s name, voice, likeness, image, appearance and
biographical information in, on or in connection with any pictures, photographs,
audio and video recordings, digital images, websites, television programs and
advertising, other advertising and publicity, sales and marketing brochures,
books, magazines, other publications, CDs, DVDs, tapes and all other printed and
electronic forms and media throughout the world, at any time during the period
of Executive’s employment by the Company, for all legitimate commercial and
business purposes of the Company (“Permitted Uses”), without royalty, payment or
other compensation to Executive.


13.
GOVERNING LAW; JURISDICTION AND VENUE



This Agreement, for all purposes, shall be construed in accordance with the laws
of Florida without regard to conflicts of law principles. Subject to Section 11,
any action or proceeding by either of the parties to enforce this Agreement
shall be brought in any state or federal court of competent jurisdiction in the
Federal Southern District of Florida, unless Executive’s employment is located
in a different jurisdiction. The parties hereby irrevocably submit to the
exclusive jurisdiction of such courts and waive the defense of inconvenient
forum to the maintenance of any such action or proceeding in such venue. In any
such proceeding, each of the parties hereby knowingly and willingly waives and
surrenders such party’s right to trial by jury and agrees that such litigation
shall be tried to a judge sitting alone as the trier of both fact and law, in a
bench trial, without a jury.


14.
ENTIRE AGREEMENT








--------------------------------------------------------------------------------





Unless specifically provided otherwise herein, this Agreement contains all of
the understandings and representations and warranties between Executive and the
Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter; provided, however, that
if Executive and the Company enter into a separate restrictive covenant
agreement and the provisions of that agreement conflict with the provisions in
this Agreement, the provision that entitles the Company to the broadest relief
under applicable law shall control. The parties mutually agree that this
Agreement can be specifically enforced in court and can be cited as evidence in
legal proceedings alleging breach of this Agreement.


15.
MODIFICATION AND WAIVER



No provision of this Agreement may be amended or modified unless such amendment
or modification is agreed to in writing and signed by Executive and by an
individual authorized by the Bank Board and the Company Board. No waiver by
either of the parties of any breach by the other party hereto of any condition
or provision of this Agreement to be performed by the other party hereto shall
be deemed a waiver of any similar or dissimilar provision or condition at the
same or any prior or subsequent time, nor shall the failure of or delay by
either of the parties in exercising any right, power or privilege hereunder
operate as a waiver thereof to preclude any other or further exercise thereof or
the exercise of any other such right, power or privilege.





16.
SEVERABILITY



Should any provision of this Agreement be held by a court of competent
jurisdiction to be enforceable only if modified, or if any portion of this
Agreement shall be held as unenforceable and thus stricken, such holding shall
not affect the validity of the remainder of this Agreement, the balance of which
shall continue to be binding upon the parties with any such modification to
become a part hereof and treated as though originally set forth in this
Agreement.
The parties expressly agree that this Agreement as modified by a court as
provided in Sections 10 and 15 shall be binding upon and enforceable against
each of them. In any event, should one or more of the provisions of this
Agreement be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
hereof, and if such provision or provisions are not modified as provided above,
this Agreement shall be construed as if such invalid, illegal or unenforceable
provisions had not been set forth herein.


17.
CAPTIONS



Captions and headings of the sections and paragraphs of this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the caption or heading of any section or paragraph.


18.
COUNTERPARTS

This Agreement may be executed in separate counterparts (including facsimile and
other electronically transmitted counterparts), each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.







--------------------------------------------------------------------------------





19.
SECTION 409A



This Agreement is intended to comply with Section 409A or an exemption
thereunder and shall be construed and administered in accordance with Section
409A and any such exemption thereunder.
Notwithstanding any other provision of this Agreement, payments provided under
this Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Any payments under this Agreement that
may be excluded from Section 409A either as (i) separation pay due to an
involuntary separation from service or (ii) a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by Executive on account of non-compliance with Section 409A.


Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to the Executive in connection with the termination of Executive’s
employment is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A and the Executive is determined to be a
“specified employee” as defined in subsection (a)(2)(b)(i) of Section 409A, then
such payment or benefit shall not be paid until the first payroll date to occur
following the six (6) month anniversary of the Termination Date (the “Specified
Employee Payment Date”). The aggregate of any



payments that would otherwise have been paid before the Specified Employee
Payment Date shall be paid to the Executive in a lump sum on the Specified
Employee Payment Date (with interest at the Applicable Federal Rate from the
scheduled payment date to the date of payment), and thereafter any remaining
payments shall be paid without delay in accordance with their original schedule.


20.
SUCCESSORS AND ASSIGNS



This Agreement is personal to Executive and shall not be assignable by
Executive. Any purported assignment by Executive shall be null and void ab
initio. The Bank may transfer or assign this Agreement to any successor or
assign (whether direct or indirect, by purchase, merger, consolidation,
operation of law or otherwise) to all or substantially all of the business or
assets of the Bank. Executive hereby consents to the assignment by the Bank of
all of its rights and obligations hereunder. This Agreement shall inure to the
benefit of the Bank and its successors and assigns, provided such transferee or
successor assumes the liabilities of the Bank hereunder.


21.
NOTICE



Notices and all other communications provided for in this Agreement shall be in
writing and shall be delivered personally, sent by registered or certified mail,
return receipt requested, sent via electronic mail, or sent by reputable
overnight carrier to the parties at the addresses set forth below (or such other
addresses as specified by the parties by like notice):


If to the Bank:


Attn: Corporate Secretary 220 Alhambra Circle





--------------------------------------------------------------------------------





Coral Gables, Florida 33134 Email: itrujillo@amerantbank.com


If to Executive, to such address as shall most currently appear on the records
of the Bank.


Any notice under this Agreement shall be deemed to have been given when so
delivered (or in the case of electronic mail, when electronic evidence of
transmission is received).


22.
REPRESENTATIONS OF EXECUTIVE



Executive represents and warrants to the Company that: (a) Executive’s
employment with the Company and/or the execution, delivery, and performance of
this Agreement by Executive do not and shall not conflict with, breach, violate,
or cause a default under any contract, agreement, instrument, order, judgment,
decree or regulatory action to which the Executive is a party or by which
Executive is bound; and (b) Executive is not a party to or bound by any
employment agreement, non-compete agreement, confidentiality agreement, or other
post-employment obligation with any other person or entity that would limit the
Executive’s job duties or obligations with the Company in any way.


23.
WITHHOLDING



The Bank shall have the right to withhold from any amount payable hereunder any
federal, state, local and foreign taxes in order for the Bank to satisfy any
withholding tax obligation it may have under any applicable law or
regulation.    Notwithstanding any other provision of this Agreement, the Bank
does not guarantee any particular tax result for Executive with respect to any
payment provided to Executive hereunder, and Executive shall be solely
responsible for any taxes imposed on Executive with respect to any such payment.


24.
SURVIVAL



Upon any expiration or other termination of this Agreement: (a) each of Sections
7, 8, 9, 10, 11 (Arbitration) and 12 through 25 shall survive such expiration or
other termination; and (b) all of the other respective rights and obligations of
the parties hereto shall survive such expiration or other termination to the
extent necessary to carry out the intentions of the parties under this
Agreement.


25.
ACKNOWLEDGEMENT OF FULL UNDERSTANDING

EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS FULLY READ, UNDERSTANDS AND
VOLUNTARILY ENTERS INTO THIS AGREEMENT. EXECUTIVE ACKNOWLEDGES AND AGREES THAT
EXECUTIVE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY
OF EXECUTIVE’S CHOICE BEFORE SIGNING THIS AGREEMENT.


IN WITNESS WHEREOF, Executive and the undersigned duly authorized officers of
the Bank and the Company have executed this Agreement as of the date first above
written.









--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Carlos Iafigliola
 
 
 
Dated:
May 18, 2020
 
 
 
 
 
 
 
 
AMERANT BANK, N.A.
 
 
 
By:
/s/ Millar Wilson
 
 
 
Name:
Millar Wilson
 
 
 
Title:
Vice Chairman and CEO
 
 
 
Dated:
May 18, 2020
 
 
 
 
 
 
 
 
AMERANT BANCORP INC.
 
 
 
By:
/s/ Millar Wilson
 
 
 
Name:
Millar Wilson
 
 
 
Title:
Vice Chairman and CEO
 
 
 
Dated:
May 18, 2020






